             IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF MISSOURI
                       CENTRAL DIVISION

TURTLE ISLAND FOODS, SPC, et al.
    Plaintiffs,

v.                                            Case No. 2:18-cv-4173-FJG

MARK RICHARDSON,
    Defendant.



                             EXHIBIT D TO

 INTERVENOR’S SUGGESTIONS IN OPPOSITION TO PLAINTIFFS’
         MOTION FOR PRELIMINARY INJUNCTION

Email message from Justin Smith to Jessica O’Connell, RE: Request for
review – Beyond Meat labels (September 13, 2018).




      Case 2:18-cv-04173-FJG Document 37-4 Filed 12/28/18 Page 1 of 3
From:               Smith. Justin
To:                 "O"Connell. Jessica"
Cc:                 "Brian Grace Cbrian .grace@nexus-grp.com)"; "Allison Aronoff Caaronoff@beyondmeat.com}"
Subject:            RE: Request for review - Beyond Meat labels
Attachments:        imaaeoo2.joa


Dear Jessica,

Thank you for your message. We appreciate Beyond Meat's commitment to Missouri,
and we ,velcome the opportunity to respond to your questions.

In response to your first question, MDA does not have concerns with the Beyond Meat
brand name or accompanying logo. In MDA's opinion, the Beyond Meat brand name
and logo do not misrepresent any product as meat and do not violate Section
265-494(7).

In response to your second question, in MDA's opinion, the fresh products you
identified, the Beyond Burger and Beyond Sausage products, do not misrepresent
themselves as meat and do not violate Section 265-494(7).

Thank you again for reaching out to us on these issues. Please let us know if you have
any additional questions.

Take care,

Justin

Justin D. Smith
General Counsel
Missouri Department of Agriculture
(573) 526-2076
Justin.Smith @mda.mo.gov

From: O'Connell, Jessica <JPOConnell@cov.com >
Sent: Monday, September 10, 2018 12:39 PM
To: Smith, Justin <Justin.Smith@mda.mo.gov>
Cc: Brian Grace (brian.grace@nexus-grp.com) <brian.grace@nexus-grp.com >; Al lison Aro noff
(aaronoff@beyondmeat.com) <aaronoff@beyondmeat.com >
Subject: Request for review - Beyond Meat labels

Dear Justin,
I hope you had a nice weekend . We very much appreciate the helpful guidance that the MDA issued
late last month on Missouri's Meat Advertising Law (the Law) . For a company with significant
manufacturing operations and valued retail relationships in Missouri, clarity about MDA's intended
implementation of the recently added provisions of the Law was needed, and we have reviewed the
guidance closely.




           Case 2:18-cv-04173-FJG Document 37-4 Filed 12/28/18 Page 2 of 3
I'm writing to request your feedback specifically on two questions about Beyond Meat products and
labels:
     1.    Could you please confirm that MDA does not have concerns that our brand name, Beyond
          Meat, or the accompanying logo, when included in our labeling and advertising for products
          that clearly identified as "plant-based" consistent with MDA's guidance, misreprese nts our
          products as "meat" in any way? We strongly believe that the brand name "Beyond Meat,"
          inherently conveys that our products are not "meat," but are instea d something different
          from (i.e ., " beyond ") meat, particularly in the context of our labels as a who le, which include
          many other statements that make clear that our products are plant-based.

     2.   Could you please confirm MDA's opinion, consistent with the guidance, that the products in
          our Fresh Product line -the Beyond Burger and the Beyond Sausage products- as currently
          labeled, do not misrepresent themselves as meat and thus do not violate Section 265.494(7)
          of the Law? We are confident that these products are not misrepresented as meat (as that
          term is defined in the Law). Specifically, as is clear in the attached pdf, the labels for these
          products include a prominent statement on the front of the package, immed iately before
          the product name, that the products are "plant-based" ("plant-based burger patties" and
          "plant-based sausage"). The information panel of the product labels also clearly convey that
          the products are made from plants, with phrases such as "made from plants" and "plant-
          based" and a clear "vegan" certification icon.


If you have any questions or need any additional information, please do not hesitate to let me know.
Best,
Jessica



Jessica P. O'Connell
Covington & Burling LLP
One CityCenter, 850 Tenth Street, NW
Washington, DC 20001-4956
T +1 202 662 5180 I jpoconneH@cov.com
www.cov.com


This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
transmitted to you and delete this e-mail from your system. Thank you for your cooperation.




          Case 2:18-cv-04173-FJG Document 37-4 Filed 12/28/18 Page 3 of 3
